Title: From John Adams to United States Congress, 5 January 1798
From: Adams, John
To: United States Congress


				
					Gentlemen of the Senate and Gentlemen of the House of Representatives:


					United States, January 5, 1798. 
				
				The Secretary for the Department of War on the 30th day of December last made a representation to me of the situation of affairs in his office, which I now transmit to the Senate and House of Representatives, and recommend to their consideration and decision.
				
					John Adams.
				
				
			